Title: VII. Gallatin’s Memorandum on Finances , 1 November 1804
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     [ca. 1 Nov. 1804]
                  
                  Facts
                  Receipts last year—11½ millions
                  Revenue accrued same term larger than that of preceding year
                  Receipts of next year will, therefore, be at least equal to last.
                  
                  Ordinary expences, including 3,600,000 drs. principal debt redeemed have been less than receipts.
                  
                  Ordinary expences of next year, and an equal redemption of debt will therefore be paid out of receipts of the year
                  
                  
                     
                        Extraordinary expences were
                        
                     
                     
                        
                        British convention
                        2,664,000
                        
                     
                     
                     
                        
                        American claims French do.
                        2,000,000
                        
                     
                     
                        
                        
                        4,664,000
                        
                     
                     
                        
                        Tripolitan expedition for last year
                        350,000
                        
                     
                     
                        
                        5,014,000
                        
                     
                     
                        
                        
                     
                     
                        Extraordinary resources were 
                        
                     
                     
                        
                        Balance in treasury near
                        6,000,000
                        
                     
                     
                        
                        Mediterran. fund not yet recd.
                        
                     
                     
                        We have paid—
                        
                        
                        
                     
                     
                        
                        British convent. 
                        888,000
                        }
                        1,238,000
                        
                     
                     
                        
                        Tripolitan expedition
                        350,000
                        
                     
                     
                        
                        We have still near
                        
                        5,000,000
                        }
                        5,375,000
                     
                     
                        
                        Medit. fund accrued 6 m.
                        375,000
                     
                     
                        Chargeable with—
                        
                        3,776,000
                     
                     
                        
                        
                        1,599,000
                     
                  
               